ON PETITION FOR REHEARING.
Conaway, Justice.
It is urged on behalf of defendants in error that evidence that Edgar P. Snow negotiated the loan for which he and Elizabeth Snow executed their note and mortgage as principals, and that he received the money, is sufficient to support a finding by the trial court that' plaintiff in error had notice that Elizabeth Snow really executed the note and mortgage as surety for Edgar P. Snow. Such is not our opinion. Such facts are consistent with suretyship or non-suretyship, and furnish no intimation as to which is the fact, or that the written instruments are different from what they purport to be.
The order made on the former hearing will not be changed.

Rehearing denied.

Groesbeck, C. J., concurs.